CONCURRING OPINION
Bao, Chief Judge:
I agree with my colleagues that item 649.37 of the Tariff Schedules of the United States does not include the wire rope clips involved herein.
Were the provision for vises and clamps in item 649.37 to be considered in vacuo, it could be construed as an eo nomine designation including all forms of the articles, as claimed by plaintiff. It is a basic rule of statutory construction, however, that for the purpose of ascertaining the intent of Congress, the entire context of a statute must be examined. Dart Export Corp., et al. v. United States, 43 CCPA 64, C.A.D. 610 (1959); United States v. Gulf Oil Corporation, et al., 47 CCPA 32, C.A.D. 725 (1965). Item 649.37 appears in schedule 6, part 3, subpart E, which is preceded by a headnote stating that, with certain exceptions not here pertinent, the subpart “covers only articles with a blade, working edge, working surface or other working part of” metal or other named materials. Such a qualification appears ambiguous when applied to a clamp or a vise, since it is not clear that such *462articles have a working surface as that term is ordinarily understood. Thus, it is proper to consider the legislative history and consult extrinsic aids in order to arrive at the meaning intended by Congress. Brecht Corp. v. United States, 25 CCPA 9, T.D. 48977 (1937); United States v. Weigert-Dagen, et al., 39 CCPA 58, C.A.D. 464 (1951); Textile Printing & Finishing Co., Inc. v. United States, 49 CCPA 24, C.A.D. 789 (1962).
The legislative history of the Tariff Schedules of the United States includes the Tariff Classification Study of November 15, 1960, and supplemental reports. Rifkin Textiles Corp. v. United States, 54 CCPA 138, C.A.D. 925 (1967). In said Study, in Schedule 6, page 189, it is stated that subpart E covers “certain tools, cutlery, and table, kitchen, and household implements.” The provision for vises and clamps here involved is found among items covering tools, such as files and rasps (items 649.01-649.07); non-mechanical saws and blades and parts thereof (items 649.11-649.29) ; blow torches (items 649.31-649.32) ; anvils (items 649.33-649.35); abrasive wheels (item 649.39) ; interchangeable tools for hand or machine tools (items 649.41-649.49).
The Study also states that item 649.37 was derived from existing provisions in paragraphs 353, 372, 396, and 397 of the Tariff Act of 1930. Paragraph 396 covers vises, if hand tools; the other paragraphs do not mention vises or clamps by name. In P.H. De Wilde et al. v. United States, 35 Cust. Ct. 295, Abstract 59420 (1955), it was determined that vises which were not held and operated by the unaided hands were not hand tools and were not classifiable under paragraph 396, but were dutiable under paragraph 372, as machines. In view of this case, it is significant that the language of item 649.37 is “Vises and clamps (except parts of, or accessories for, machine tools),” thus apparently providing for the articles covered 'by paragraph 396 and excluding such which might be machines or parts of machines.
The Tariff Classification Study also includes an Alphabetical Index of Commodities Provided for in the Proposed Revised Tariff Schedules of the United States, dated May 20, 1961, which was printed for the use of the House Committee on Ways and Means. In this publication the provision for vises and clamps appears under the designation “Work Holders”. The same listing appears in the alphabetical index in volume 77A of the United States Statutes at Large which contains the Tariff Schedules of the United States as promulgated in 1963. While such a list may not be controlling, it is a legitimate source of legislative intent, analogous to legislative titles and arrangements. United States v. Overton & Co. et al., 6 Ct. Cust. Appls. 248, T.D. 35474 (1915); L. A. Salomon & Bros. v. United States, 1 Cust. Ct. 293, C.D. 68 (1938).
*463Tlie Brussels Nomenclature, which, as stated in the maj ority opinion, has been referred to many times as a source of legislative history of the tariff schedules, contains a headnote to chapter 82 similar to headnote 1, schedule 6, subpart 3E, supra. Brussels item 82.04 includes “vices and clamps, other than accessories for, and parts of, machine tools” in a provision covering other tools. The explanatory notes (vol. 2, p. 743) state that the item includes:
(B) Hand vices, pin vices, bench and table vices, for joiners and carpenters, locksmiths, gunsmiths, watchmakers, etc., but not including vices forming accessories or parts of machine tools. The heading also includes -clamps, cramps and bench holdfasts which, like vices, serve as holding tools (e.g., joiners’ cramps, floor cramps and toolmakers’ clamps).
The Summaries of Trade and Tariff Information of 1988, which are not controlling since prepared subsequent to the enactment of TSUS, but which may be useful in showing the understanding of the Tariff Commission, state in the section under item 649.37 (schedule 6, volume 6, p. 95) :
This summary covers vises and clamps used for holding articles while work is performed on the articles, except vises and clamps that are parts of or accessories for machine tools. Clamps such as wire-rope clamps, together with clamps or clips for conduit pipe or for flexible hoses are covered in a summary in volume 6:9. [Not yet published.]
It also lists various kinds of clamps which are of the “work holder” type.
All of these indicia of legislative intent point to one conclusion— that the articles Congress had in mind when enacting item 649.37 were vises and clamps which were tools or devices for holding material while a tool worked upon it. Since the articles here involved are not of that type, but are used as fastenings on wire rope, they are not classifiable under item 649.37.